[PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT                        FILED
                           ________________________               U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                      AUGUST 11, 2000
                                   No. 99-11034
                                                                     THOMAS K. KAHN
                             ________________________                     CLERK

                        D. C. Docket No. 98-06496-CV-WDF

WOLF PRADO-STEIMAN,
by and through his mother and next friend
Laura Prado, M.C., by and through his mother
and next friend, et al.,
                                                              Plaintiffs-Appellees,
                                          versus

JEB BUSH, in his official capacity as
Governor and Chief Executive of the State
of Florida, KATHLEEN KEARNEY, in her
official capacity as Secretary, Department of
Children and Families, et al.,
                                                              Defendants-Appellants.

                           ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________
                                  (August 11, 2000)

Before EDMONDSON and MARCUS, Circuit Judges, and STROM*, District
Judge.
MARCUS, Circuit Judge:

     *
      Honorable Lyle E. Strom, U.S. District Judge for the District of Nebraska, sitting by
designation.
      This is an interlocutory appeal from a class certification order. It also marks

our first opportunity to explicate the circumstances in which a court of appeals

should exercise its discretion to accept such an appeal under Federal Rule of Civil

Procedure 23(f).

      Defendants, Governor Jeb Bush and other named state officials, appeal the

district court’s order certifying a broad class of developmentally-disabled persons

eligible for Florida’s Home and Community Based Waiver Program, which

provides Medicaid-related services in home- and community-based settings to

individuals who meet certain level-of-care requirements. All parties agree that

some kind of class or classes should be certified, but Defendants contend that the

single class certified by the district court was too broad. Defendants specifically

assert that Plaintiffs have not demonstrated that the claims of the named class

representatives possess the requisite typicality with the claims of the class at large

as required by Fed. R. Civ. P. 23(a). We agree and vacate the class certification

order. On remand, the district court must ensure that at least one of the named

class representatives possesses the requisite individual or associational standing to

bring each of the class’s legal claims.




                                           2
                                               I.

                                              A.

       The named plaintiffs are individuals with developmental disabilities who

meet the level-of-care requirements of an intermediate care facility for individuals

with developmental disabilities (“ICF/DD”) under the Medicaid Act, Title XIX of

the Social Security Act, 42 U.S.C. § 1396, et seq.1 Medicaid is a cooperative

federal-state program through which the federal government furnishes financial

assistance to the states so that the states may provide necessary medical,

rehabilitation, and other services to low-income persons. At present, the federal

government pays for about 55% of the cost of Medicaid services in Florida. State

participation in Medicaid is voluntary, but participating states must comply with

   1
    Under the ICF/DD program:

              Each client must receive a continuous active treatment program,
              which includes aggressive, consistent implementation of a program
              of specialized and generic training, treatment, health services and
              related services . . ., that is directed toward –

              (i) The acquisition of the behaviors necessary for the client to
              function with as much self determination and independence as
              possible; and

              (ii) The prevention or deceleration of regression or loss of current
              optimal functional status.

42 C.F.R. § 483.440(a)(1)(i)-(ii) (1996). The ICF/DD program is restricted to individuals with
sufficiently severe mental retardation and related conditions. It is not designed for “generally
independent clients who are able to function with little supervision or in the absence of a
continuous active treatment program.” 42 C.F.R. § 483.440(a)(2) (1996).

                                               3
certain requirements imposed by the Act as well as regulations promulgated by the

Secretary of Health and Human Services (“Secretary”). Those provisions allow

state Medicaid plans to apply a “medical necessity” test to all applicants to ensure

that applicants receive medical services in order of need. However, state plans are

required to provide “an opportunity for a fair hearing before the State agency to

any individual whose claim for medical assistance under the plan is denied or is not

acted upon with reasonable promptness.” 42 U.S.C. § 1396(a)(3); see also 42

C.F.R. § 431.200, et seq.

      Under the Home and Community Based Services Waiver Act, Title XIX of

the Social Security Act, 42 U.S.C. § 1396n(c), Congress has authorized certain

persons with developmental disabilities to receive Medicaid services in a

community setting rather than in an institutional facility. The Act empowers the

Secretary to grant a waiver to a state under which approved costs of home- and

community-based services are reimbursed for eligible individuals who otherwise

would require care in an ICF/DD facility, but who instead elect to remain in their

homes. 42 U.S.C. § 1396n(c). To qualify for a waiver, a state must develop

alternative regulatory schemes aimed at lowering the cost of medical assistance




                                          4
while still maintaining the same level of care.2 Florida has chosen to participate in

the Medicaid Home and Community Based Waiver Program.3

                                                B.

          On May 13, 1998, two of the named plaintiffs, Wolf Prado-Steiman and

Marlon Christie, filed a class action lawsuit alleging that various Florida state

officials in their official capacity, including the Governor and the Secretary of the

Department of Children and Families, have acted unlawfully in their governance of

Florida’s Home and Community Based Medicaid Waiver Program. Plaintiffs

allege violations of the American with Disabilities Act, 42 U.S.C. § 12101, et seq.;

Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794; Title XIX of the

Social Security Act, 42 U.S.C. §§ 1396a, et seq., 1396n, et seq., and 42 C.F.R. §

431.200; the Due Process Clause; and 42 U.S.C. § 1983. Specifically, Plaintiffs

contend that, contrary to federal law, state officials routinely deny or provide

without reasonable promptness critical “Home and Community Based Waiver”



  2
    Although the Waiver Act excuses states from satisfying all of the Medicaid Act’s requirements,
see 42 U.S.C. § 1396n(c)(3), it does not authorize the Secretary to waive any sections of the
Medicaid Act governing the health, safety, or welfare of Medicaid recipients. Moreover, the
Secretary may not grant a waiver unless a state provides assurances that its waiver plan includes
“necessary safeguards” to protect the health and welfare of individuals provided services under the
waiver. 42 U.S.C. § 1396n(c)(2)(A).
      3
    Florida’s Home and Community Based Waiver Program is outlined in detail at Fla. Admin.
Code § 59G-8.200. The specific provisions of this Program are not at issue in this appeal.

                                                5
(“HCBW”) services for Medicaid-eligible, developmentally-disabled persons

based on funding concerns rather than medical necessity concerns.4

          Plaintiffs assert that as a result of this policy many developmentally-disabled

persons who desire HCBW services have been forced to reside in institutional

facilities in order to receive Medicaid services. Plaintiffs also allege that

Defendants systematically deny Medicaid-eligible, developmentally-disabled

persons who apply for HCBW services the procedural due process protections

required by the Medicaid Act, including notice of their right to appeal adverse

decisions and to continue receiving benefits pending appeal, as well as the

opportunity for a fair hearing if their claims are denied or not acted upon with

reasonable promptness.5 Plaintiffs seek, among other things, declaratory and



      4
     In Doe v. Chiles, we held that a “federal right to reasonably prompt provision of assistance
under section 1396a(a)(8) of the Medicaid Act” exists, and “that this right is enforceable under
section 1983.” 136 F.3d 709, 719 (11th Cir. 1998). Under section 1396a(a)(8), “[a] State plan for
medical assistance must . . . provide that all individuals wishing to make application for medical
assistance under the plan shall have opportunity to do so, and that such assistance shall be furnished
with reasonable promptness to all eligible individuals.” 42 U.S.C. § 1396a(a)(8). A corresponding
federal regulation requires that the responsible state agency “[f]urnish Medicaid promptly to
recipients without any delay caused by the agency’s administrative procedures,” and “[c]ontinue to
furnish Medicaid regularly to all eligible individuals until they are found to be ineligible.” 42 C.F.R.
§ 435.930(a)-(b) (1996).
  5
    Federal Medicaid regulations provide that a state “must establish time standards for determining
eligibility and inform the applicant of what they are.” 42 C.F.R. § 435.911(a) (1996). These periods
are not to exceed “[n]inety days for applicants who apply for Medicaid on the basis of disability”
or “[f]orty-five days for all other applicants.” 42 C.F.R. § 435.911(a)(1)-(2) (1996). In addition, the
state “must not use the time standard” as “a waiting period.” 42 C.F.R. § 435.911(e)(1) (1996).

                                                   6
injunctive relief which would require Defendants to provide necessary HCBW

services to eligible persons and to comply with Medicaid procedural requirements

in their adjudication and denial of HCBW services.

      On July 31, 1998, Plaintiffs amended the complaint by right, adding four

new individual plaintiffs, Lucy Adawi, Jennifer Batsidas, Daniel Lavin, and Daniel

Shell, and one institutional plaintiff, the Advocacy Center for Disabled Persons,

Inc. Plaintiffs then moved for class certification. On January 19, 1999, Plaintiffs

sought to amend their complaint a second time to add, among other things, twelve

further individual plaintiffs as well as a cause of action to enforce certain sections

of the Medicaid Act requiring states participating in Medicaid to provide early and

periodic screening, diagnosis, and treatment (“EPSDT”) to eligible persons under

the age of 21. On February 19, 1999, the court held a hearing on Plaintiffs’ motion

for class certification at which it apparently granted Plaintiffs’ request to file the

second amended complaint.

      In March 1999, the district court granted the class certification motion. It

identified as class representatives all seven of the plaintiffs named in the first

amended complaint, but declined to identify as class representatives the twelve




                                            7
new plaintiffs added in the second amended complaint until Defendants could

complete discovery.6 The court defined the class as follows:

    6
     The First Amended Complaint named six individual plaintiff class representatives -- Wolf
Prado-Steiman, Lucy Adawi, Marlon Christie, Daniel Lavin, Jennifer Batsidas and Daniel Shell --
and one institutional plaintiff class representative -- the Advocacy Center for Persons with
Disabilities, Inc. Four of the individual plaintiffs -- Prado-Steiman, Adawi, Christie, and Lavin --
have applied for HCBW services but have been denied coverage. The other two individual plaintiffs
-- Batsidas and Shell -- currently receive HCBW services they allege are inadequate.

        The following facts pertain to each named plaintiff:

(1) Wolf Prado-Steiman

        Wolf is an eight year-old autistic boy who lives at home with his family. There is no dispute
that he suffers from severe behavioral problems as a result of his disability. Plaintiffs contend that
Wolf, having no assets or income, would be eligible for a HCBW waiver. He has applied for HCBW
services and received no written determination on his claim. After this suit was filed, Defendants
agreed to pay for 12 behavioral therapy sessions. In an institutional setting, his care would be on-
going.

(2) Lucy Adawi

       Lucy is a fifty year-old mildly retarded woman with a schizoaffective disorder who lives
with her 80 year-old mother. She applied for HCBW services but has received only $44 of
necessary medical supplies

(3) Marlon Christie

       Marlon Christie is an 18 year-old man with cerebral palsy who must sleep on the floor
because he lacks an appropriate bed at home. He applied for HCBW services but was told there is
a long waiting list and no available services.


(4) Daniel Lavin

        Daniel Lavin is a 22 year-old man with severe mental retardation and cerebral palsy who
needs bathroom modifications to make the room handicap-accessible. He applied for HCBW
services but has received no services as yet due to his low priority rating on the waiting list. He has
not received written notice of a denial of his request.

(5) Jennifer Batsidas

                                                  8
               [A]ll persons with developmental disabilities who are
               presently receiving Home and Community-Based Waiver
               Services or who are eligible to receive Home and
               Community-Based Waiver Services, or who would
               receive or be eligible for Home and Community-Based
               Waiver Services in the future.

The district court also identified ten substantive, classwide claims:

               a. whether Defendants have violated the ADA by
               denying individuals, who live in their own homes or with
               their families in community settings, services such as
               physical therapy, speech therapy, and dental services that
               are available to individuals who are ICF/DD’s;

               b. whether Defendants have violated the ADA by
               engaging in diagnosis-based decision-making with their
               actions to deny or limit access to benefits, services, and
               opportunities because a person has a particular disability;

               c. whether Defendants have violated § 504 of the
               Rehabilitation Act of 1973;




       Jennifer Batsidas is a quadriplegic with cerebral palsy. She applied for HCBW services in
January 1998 and was not placed on a waiver until October 1998 due to a lack of state funds. She
received these funds only after a district coordinator identified her needs as “critical.” She presently
receives funds on a “funds available basis.” She alleges that the vocational services she receives
from the HCBW Program are inadequate.

(6) Daniel Shell

        Daniel Shell is a 32 year-old man with moderate mental retardation and cerebral palsy
currently receiving HCBW services in the form of a vocational service workshop. He allegedly has
been denied physical therapy equipment recommended by his physician to treat his movement
disorder. The equipment was requested in March 1998 and a hearing was not scheduled until
January 1999. No hearing decision has yet been made. Shell alleges the services currently provided
to him are inadequate.

                                                   9
d. whether Defendants have violated the Medicaid
statute’s requirement of reasonable promptness, 42
U.S.C. § 1396a(8) and 42 U.S.C. § 1983, by failing to
provide Medicaid Waiver Services with reasonable
promptness;

e. whether Defendants have violated 42 U.S.C. § 1396n
and 42 U.S.C. § 1983, by providing inadequate and
inappropriate Home and Community-Based Waiver
Services;

f. whether Defendants have violated 42 U.S.C. § 1396n
and 42 U.S.C. § 1983, by funding institutional
placements using Home and Community-Based Waiver
Services;

g. whether Defendants have violated 42 U.S.C. §
1396n(c)(2) and 42 U.S.C. § 1983, by denying Plaintiffs
their freedom of choice of an appropriate Home and
Community-Based Waiver program that meets their
health and welfare needs;

h. whether Defendants have violated Medicaid’s
statewideness requirement, 42 U.S.C. § 1396a(a)(1), and
42 U.S.C. § 1983, by failing to provide Home and
Community-Based Waiver services throughout the State
of Florida;

i. whether Defendants have violated Medicaid’s EPSDT
requirements, violated 42 U.S.C. § 1396(a)(43)(C) and
42 U.S.C. § 1983, by failing to provide needed EPSDT
services directly and to ensure that there are providers
who are qualified and willing to provide EPSDT services
for children with developmental disabilities;

j. whether Defendants have violated the Due Process
Clause of the U.S. Constitution and 42 U.S.C. § 1983, by
denying Plaintiffs and class members procedural due

                           10
             process, including notice and the opportunity for a fair
             hearing to challenge denials, reductions, and termination
             of Home and Community-Based Waiver benefits.

      Applying the prerequisites for class certification required by Federal Rule of

Civil Procedure 23(a), the district court concluded: first, that there were over

20,000 estimated class members, satisfying Rule 23(a)(1) numerosity’s

requirement; second, that there was sufficient commonality between the questions

of law and fact posed by the class suit despite the class members’ varying medical

conditions, satisfying Rule 23(a)(2)’s commonality requirement; third, that there

was a sufficient nexus between these common questions of law and fact and the

named representatives’ claims, satisfying Rule 23(a)(3)’s typicality requirement;

and finally, that the named representatives satisfied Rule 23(a)(4)’s adequacy of

representation requirement. The district court also concluded that class status was

warranted under Rule 23(b)(2) because the class requested injunctive relief and

Defendants had generally refused to act on grounds applicable to the class.

       Defendants then petitioned our court pursuant to Federal Rule of Civil

Procedure 23(f) for an interlocutory appeal of the district court’s class certification

order. We granted that petition on May 12, 1999, having taken into account the

matters set forth below.

                                          II.


                                          11
      We start by discussing Federal Rule of Civil Procedure 23(f), which allows

federal courts of appeals to hear an interlocutory appeal of a district court’s order

granting or denying class certification. The Rule, which became effective on

December 1, 1998, reads as follows:

             A court of appeals may in its discretion permit an appeal
             from an order of a district court granting or denying class
             action certification under this rule if application is made
             to it within ten days after entry of the order. An appeal
             does not stay proceedings in the district court unless the
             district judge or the court of appeals so orders.

Fed. R. Civ. P. 23(f). This case is the first published opinion in this circuit, and

one of the first in the nation, to address the standards to be used when evaluating a

Rule 23(f) petition. Thus far, only the First and Seventh Circuits have explored

this question in detail. See Waste Management Holdings, Inc. v. Mowbray, 208
F.3d 288 (1st Cir. 2000); Blair v. Equifax Check Services, Inc., 181 F.3d 832 (7th

Cir. 1999). We therefore begin our discussion with background on Rule 23(f), and

then set forth some guideposts for evaluating when we should permit a Rule 23(f)

appeal.

                                          A.

      A good starting point is the Committee Note accompanying Rule 23(f),

which articulates the drafters’ view of how courts should resolve petitions for

appeal under this new rule. The Note emphasizes that “the court of appeals is

                                          12
given unfettered discretion whether to permit the appeal, akin to the discretion

exercised by the Supreme Court in acting on a petition for certiorari. . . .

Permission to appeal may be granted or denied on the basis of any consideration

that the court of appeals finds persuasive.” Id. The Note then observes that

“[p]ermission [to appeal] is most likely to be granted when the certification

decision turns on a novel or unsettled question of law, or when, as a practical

matter, the decision on certification is likely dispositive of the litigation.” Id.

According to the Note:

             [M]any suits with class-action allegations present
             familiar and almost routine issues that are no more
             worthy of immediate appeal than many other
             interlocutory rulings. Yet several concerns justify
             expansion of present opportunities to appeal. An order
             denying certification may confront the plaintiff with a
             situation in which the only sure path to appellate review
             is by proceeding to final judgment on the merits of an
             individual claim that, standing alone, is far smaller than
             the costs of litigation. An order granting certification, on
             the other hand, may force a defendant to settle rather than
             incur the costs of defending a class action and run the
             risk of potentially ruinous liability.

Id.

      As summarized by the First Circuit, Rule 23(f) serves two key purposes:

first, to provide a “mechanism through which appellate courts, in the interests of

fairness, can restore equilibrium when a doubtful class certification ruling would


                                           13
virtually compel a party to abandon a potentially meritorious claim or defense

before trial”; and second, to “furnish[] an avenue, if the need is sufficiently acute,

whereby the court of appeals can take earlier-than-usual cognizance of important,

unsettled legal questions, thus contributing to both the orderly progress of complex

litigation and the orderly development of the law.” Mowbray, 208 F.3d at 293.

      Based on these purposes, the Seventh Circuit in Blair outlined three

categories of cases for which Rule 23(f) review may be appropriate. As

summarized in Mowbray:

             First, an appeal ordinarily should be permitted when a
             denial of class status effectively ends the case (because,
             say, the named plaintiff’s claim is not of a sufficient
             magnitude to warrant the costs of stand-alone litigation).
             Second, an appeal ordinarily should be permitted when
             the grant of class status raises the stakes of the litigation
             so substantially that the defendant likely will feel
             irresistible pressure to settle. Third, an appeal ordinarily
             should be permitted when it will lead to clarification of a
             fundamental issue of law.

Id.

      The Seventh Circuit put additional gloss on these three broad categories. It

explained that a petitioner who sought to invoke either of the first two categories

also would have to “demonstrate that the district court’s ruling on class

certification is questionable -- and must do this taking into account the discretion

the district judge possesses in implementing Rule 23, and the correspondingly

                                          14
deferential standard of appellate review.” Blair, 181 F.3d at 835. The court further

observed that when reviewing petitions invoking the third and final category, it

would focus on the importance of the issue to be resolved, more so than the

likelihood of reversal. See id. Finally, it noted that even when an application touts

a supposedly fundamental issue of law, a showing that an end-of-case appeal

promises to be an adequate remedy will weigh heavily against granting a Rule

23(f) application. See id.

      Recently, the First Circuit adopted Blair’s Rule 23(f) taxonomy as

“structurally sound” with one notable caveat. Mowbray, 208 F.3d at 294. The

Mowbray court worried, we think rightly, that the third Blair category might

“encourage too many disappointed litigants to file fruitless Rule 23(f) applications”

since “a creative lawyer almost always will be able to argue that deciding her case

would clarify some ‘fundamental’ issue.” Id. The First Circuit then emphasized

that “interlocutory appeals should be the exception, not the rule” because “many (if

not most) class certification decisions turn on ‘familiar and almost routine issues.’”

Id. (citing Comm. Note, Fed. R. Civ. P. 23(f)). As a result, the Mowbray court

concluded that “Blair’s third category should be restricted to those instances in

which an appeal will permit the resolution of an unsettled legal issue that is




                                          15
important to the particular litigation as well as important in itself and likely to

escape effective review if left hanging until the end of the case.” Id.

        We find both the Blair and Mowbray opinions to be cogent explications of

the Rule 23(f) inquiry. We think it important, however, to emphasize some

additional considerations that may weigh against frequent interlocutory appellate

review of class action certification decisions.

        To begin with, there are too many class actions filed each year for federal

appeals courts practicably to adjudicate class certification decisions on an

interlocutory basis as a matter of course. As a statistical point of reference, we

observe that according to the Federal Judicial Center, as of 1998 there were 1,742

active federal cases with class action activity. In 1994, there were only 816 such

cases. A similar rise is reported for this Circuit; in 1998, according to the data,

there were 221 active cases in this Circuit with class action activity, almost double

the number of such cases, 114, during 1994.7 Given these numbers, and the large

volume of ordinary final judgments that by law must be considered by the courts of

appeals, routinely granting interlocutory appellate review of class certification

decisions is simply not practicable.



    7
     These figures are not published in printed form, but are derived from information in the
databases of the Federal Judicial Center in Washington, D.C.

                                             16
       There are also powerful case management concerns that caution against

routinely granting appellate review in these circumstances. Class certification

orders also are not final judgments impervious to lower court review and revision.

On the contrary, Rule 23(c)(1) specifically empowers district courts to alter or

amend class certification orders at any time prior to a decision on the merits. That

power is critical, because the scope and contour of a class may change radically as

discovery progresses and more information is gathered about the nature of the

putative class members’ claims.8 Indeed, Rule 23 contemplates that the class

certification decision will be made prior to the close of discovery. Fed. R. Civ. P.

23(c)(1) (class status should be resolved “[a]s soon as practicable after the

commencement of” the action); see also Armstrong v. Martin Marietta Corp., 138
F.3d 1374, 1389 (11th Cir. 1998) (en banc) (citing data showing that most class

certification decisions are made in the early stages of the litigation). Rule 23(f)

should not be a vehicle for courts of appeals to micro-manage complex class action

litigation as it unfolds in the district court.

       Moreover, interlocutory appellate review of a class certification decision

may short-circuit the district court’s ability -- or at least willingness -- to exercise

   8
     Rule 23(f) states expressly that an appeal under this provision does not stay proceedings in the
district court unless the district court or the court of appeals so orders. Thus, Rule 23(f)
contemplates that in most cases discovery (at the very least, merits discovery) will continue
notwithstanding the pendency of an appeal of the class certification order.

                                                 17
its power to reconsider its certification decision. If a decision on class certification

has been fully reviewed and affirmed on an interlocutory basis, both the parties and

the district judge may feel constrained from revisiting the issue and thereby

potentially triggering a new round of appellate proceedings with the inevitable

delay and effort of such proceedings. This possibility is troubling, because class

certification determinations are so fluid and fact-sensitive that district courts

should be encouraged rather than discouraged from reassessing whether the

prerequisites of Rule 23 exist and whether a class action is the most efficacious

way to resolve the dispute. Quite simply, “[w]e should err, if at all, on the side of

allowing the district court an opportunity to fine-tune its class certification order

rather than opening the door too widely to interlocutory appellate review.”

Mowbray, 208 F.3d at 294 (citing Fed. R. Civ. P. 23(c)(1)) (internal citation

omitted).

      Finally, authorizing interlocutory review simply on the basis of a so-called

“fundamental” or “unsettled” question of law sets a difficult precedent. We share

the First Circuit’s concern over encouraging a flood of Rule 23(f) petitions

claiming that such a question is in dispute. Given the stakes of class action

litigation, and the vast number of persons affected, many routine issues have the

potential to take on substantial proportions and assume an importance they


                                           18
otherwise might not. Moreover, given the highly particularized nature of class

action determinations, and the lack of case law applying Rule 23 in many contexts,

we imagine it relatively easy for a litigant to identify some question of law

implicated by the class certification decision and in good faith characterize that

question as novel or unsettled. To justify immediate and interlocutory appellate

review, something more is necessary -- something that creates a compelling need

for resolution of the legal issue sooner rather than later.

         Taking into account all of these considerations, the following guideposts

may be utilized in determining whether to grant an interlocutory appeal under Rule

23(f).

         First, and most important, the court should examine whether the district

court’s ruling is likely dispositive of the litigation by creating a “death knell” for

either plaintiff or defendant. The prospect of irreparable harm from delaying

appellate review of the class certification decision until after final judgment

undoubtedly creates a compelling need for immediate review. Nevertheless, even

ordinary class certification decisions by their very nature may radically reshape a

lawsuit and significantly alter the risk-benefit calculation of the parties, leading to

claims of irreparable harm. For that reason, the decision to grant interlocutory

review based primarily on this factor generally should be limited to those cases


                                           19
where the district court’s ruling, as a practical matter, effectively prevents the

petitioner from pursuing the litigation. This might be the case where a denial of

class status means that the stakes are too low for the named plaintiffs to continue

the matter, or where the grant of class status raises the cost and stakes of the

litigation so substantially that a rational defendant would feel irresistible pressure

to settle. The size of the putative class and any record evidence regarding the

financial resources of the parties are relevant to this inquiry. Also relevant,

especially when a class has been certified in a mass tort case against a corporate

defendant, is the existence and potential impact of related litigation against that

defendant. The nature of the remedy sought in the case (and in damages cases, the

amount of money potentially recoverable) is likewise relevant to this factor. For

example, even a large class seeking declaratory or injunctive relief may create less

pressure on a defendant than a class seeking compensatory and punitive damages

so substantial that they threaten a defendant’s solvency. We anticipate that the

number of decisions truly warranting immediate review on this basis alone will be

small.

         Second, a court should consider whether the petitioner has shown a

substantial weakness in the class certification decision, such that the decision likely

constitutes an abuse of discretion. Ordinarily, the appropriateness of allowing a


                                          20
Rule 23(f) appeal should turn on more than the outcome of a preliminary debate

about the merits of the district court’s ruling. Interlocutory review may be

appropriate when it promises to spare the parties and the district court the expense

and burden of litigating the matter to final judgment only to have it inevitably

reversed by this Court on an appeal after final judgment. Such a situation may

exist, for example, when the district court expressly applies the incorrect Rule 23

standard or overlooks directly controlling precedent. Cf. Rutstein v. Avis Rent-A-

Car Sys., Inc., 211 F.3d 1228, 1234-35 (11th Cir. 2000) (granting Rule 23(f)

petition and reversing order granting class certification where in light of a prior

Eleventh Circuit opinion “we do not see how plaintiffs can maintain a class action

under Rule 23(b)(3) in the instant case”). In that situation, interlocutory review

may be warranted even if none of the other factors supports granting the Rule 23(f)

petition.9 Typically, however, class certification decisions require the application

of broad and flexible legal standards to unique and complex sets of facts that do



   9
    The more the alleged error arises out of a mistake of law (as opposed to an improper application
of the law to the facts), the more the case may be susceptible to interlocutory review, simply because
such an error is more readily reviewable by this Court and does not require us to base our
determination on an evolving factual record that may already have become incomplete. See
SunAmerica Corp. v. Sun Life Assur. Co., 77 F.3d 1325, 1333 (11th Cir. 1996) (court necessarily
abuses its discretion if it “has applied an incorrect legal standard”); see also Pickett v. Iowa Beef
Processors, 209 F.3d 1276, 1279 (11th Cir. 2000) (granting Rule 23(f) petition and applying de novo
standard to reverse district court’s interpretation of the adequacy-of-representation test of Rule
23(a)(4)).

                                                 21
not fit squarely within prior precedent. Due to the highly fact-sensitive nature of

this inquiry, district courts are given wide latitude to decide whether and how to

certify a class, and appellate scrutiny of such decisions is limited at any stage.

Accordingly, merely demonstrating that the district court’s ruling is questionable

generally will be insufficient to support a Rule 23(f) petition in the absence of

other factors supporting immediate review. See Armstrong, 138 F.3d at 1386

(“class certification decisions are left to the sound discretion of the district court,

and in most cases the certification order can be effectively reviewed on appeal after

final judgment”) (internal citation omitted).10

        Third, a court should consider whether the appeal will permit the resolution

of an unsettled legal issue that is “important to the particular litigation as well as

important in itself.” Mowbray, 208 F.3d at 294. Such an issue might be one that is

of moment yet is “likely to escape effective review if left hanging until the end of

the case.” Id. Alternatively, the issue might be one as to which an appellate ruling


   10
      We do not mean to suggest that this factor weighs in favor of a Rule 23(f) appeal only when
the party seeking interlocutory review meets the extremely demanding test applied to mandamus
petitions. See Armstrong, 138 F.3d at 1386 (prior to Rule 23(f) court would issue writ of mandamus
to direct district judge to take particular action regarding a class certification ruling only when the
“certification order constitutes, at a minimum, a clear abuse of discretion”). Rather, this factor
should be viewed as a sliding scale. The stronger the showing of an abuse of discretion, the more
this factor weighs in favor of interlocutory review. We note, however, that every litigant seeking
to appeal under Rule 23(f) necessarily believes that the district court has abused its discretion.
Accordingly, simply alleging an abuse of discretion may not in and of itself justify an interlocutory
appeal.

                                                  22
sooner rather than later will substantially assist the bench and bar, as may be the

case when an issue is arising simultaneously in related actions involving the same

or similarly-situated parties or is one that seems likely to arise repeatedly in the

future. The fact that the lawsuit involves a governmental entity, or has a strong

public interest component, may also lend the issue particular importance and

urgency. Moreover, interlocutory review under Rule 23(f) seems more appropriate

if the unsettled issue relates specifically to the requirements of Rule 23 or the

mechanics of certifying a class, given that one of the primary justifications for Rule

23(f) was a concern over the perceived lack of a substantial body of case law

addressing the Rule 23 standards. See Blair, 181 F.3d at 835. We reiterate,

however, that a class certification decision which “turns on case-specific matters of

fact and district court discretion,” Comm. Note, Fed. R. Civ. P. 23 -- as most

certification decisions indisputably do -- generally will not be appropriate for

interlocutory review.

      Fourth, a court should consider the nature and status of the litigation before

the district court. Some cases plainly will be in a better pre-trial posture for

interlocutory appellate review than others. As noted above, the propriety of

granting or denying a class, as well as the proper scope of any class that has been

granted, may change significantly as new facts are uncovered through discovery.


                                           23
Similarly, a limited or insufficient record may adversely affect the appellate court’s

ability to evaluate fully and fairly the class certification decision. Moreover, a

district court’s ruling on dispositive motions or a motion to add new class

representatives, parties, or claims may significantly redefine the issues in the case

and thereby affect the scope of or need for a class. Accordingly, the decision on a

Rule 23(f) petition may take into account such considerations as the status of

discovery, the pendency of relevant motions, and the length of time the matter

already has been pending. In certain circumstances the court may also consider the

current impact on the parties of rulings by the district court that, while not

themselves subject to Rule 23(f) review, nevertheless are inextricably tied to the

class certification decision. Cf. Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d
999, 1007-08 (11th Cir. 1997) (reviewing petitions for writ of mandamus that

challenged class certification decision as well as district court’s order allowing

highly prejudicial advertising and mass mailings to putative class members), reh’g

denied, 167 F.3d 542 (1998).

      Finally, a court should consider the likelihood that future events may make

immediate appellate review more or less appropriate. Simply by way of example,

settlement negotiations involving some or all of the parties affected by the

decision, or the prospect of an imminent change in the financial status of a party


                                          24
(such as a bankruptcy filing) may caution against hearing an interlocutory appeal.

Conversely, if the case is likely to be one of a series of related actions raising

substantially the same issues and involving substantially the same parties, then

early resolution of a dispute about the propriety of certifying a class may facilitate

the disposition of future claims. Also significant is whether the district court itself

has indicated that it views its class certification decision as conditional or subject

to revision at a later stage in the case.

       We do not create any bright-line rules or rigid categories for accepting or

denying Rule 23(f) petitions today. Our authority to accept Rule 23(f) petitions is

highly discretionary, and the foregoing list of factors is not intended to be

exhaustive; there may well be special circumstances that lead us to grant or deny a

Rule 23(f) petition even where some or all of the relevant factors point to a

different result. Moreover, none of the foregoing factors is necessarily conclusive;

ordinarily, each relevant factor should be balanced against the others, taking into

account any unique facts and circumstances.

       We reiterate, however, that interlocutory appeals are inherently “disruptive,

time-consuming, and expensive,” Mowbray, 208 F.3d at 294, and consequently are

generally disfavored. Piecemeal appellate review has a deleterious effect on

judicial administration. It increases the workload of the appellate courts, to the


                                            25
detriment of litigants and judges. It requires the appellate courts to consider issues

that may be rendered moot if the appealing party ultimately prevails in or settles

the case. It undermines the district court’s ability to manage the action. And it

creates opportunities for abuse by litigants seeking to delay resolution of a case by

raising with the appellate court objections to the scope of an order that should have

been raised first with the district court itself. Most of these concerns are, if

anything, even more compelling in the class action context, especially given the

district court’s broad authority under Rule 23(c)(1) to monitor and if necessary

reconsider its class certification decision as discovery unfolds and the action

progresses to trial.

      We will therefore use restraint in accepting Rule 23(f) petitions, and these

interlocutory petitions will not be accepted as a matter of course.

                                           B.

      Turning to the particulars of this case, we acknowledge that this lawsuit may

not raise the kind of issues that ordinarily might warrant granting a Rule 23(f)

petition. First, we do not believe the grant of class status here raises the stakes of

litigation so substantially that the Defendants likely will feel irresistible pressure to

settle. The certified Plaintiff class, while large, is only seeking declaratory and

injunctive relief (not money damages). As a result, the size of the certified class, in


                                           26
this particular case, does not place tremendous economic pressure on Defendants.

And while an award of injunctive and declaratory relief would exert a significant

impact on the administration of the state HCBW program, Defendants’

interlocutory appeal does not concern the scope of this potential relief.

        Second, while we agree with Defendants that the district court would have

been wiser to certify several subclasses rather than one large class, see infra Part

III, Defendants do not demonstrate any substantial weakness or profound error of

law in the class certification decision. Though in passing Defendants challenge the

class certification language as vague, they do not argue that a HCBW class should

not have been certified; indeed, they propose that the district court should have

certified two HCBW classes. Consequently, because both parties agree that some

kind of HCBW class(es) should be certified in this case, the issues raised on appeal

are not dispositive of the litigation.11 Moreover, much of the vagueness of the

   11
   In their brief, Defendants argue that the district court should have certified the following two
HCBW classes:

               Class One. All persons with developmental disabilities who have
               applied for services which are compensable under the Florida Home
               and Community Based Waiver and who have been determined to be
               eligible for services but who have not received them with reasonable
               promptness.

               Class Two. All persons with developmental disabilities who have
               applied for services compensable under the Florida Home and
               Community Based Waiver but who have been denied them without
               notice and opportunity for hearing.

                                                27
district court’s order relates to its inclusion of persons who will be eligible for or

will receive HCBW services in the future; while such language would have serious

implications in a class action seeking monetary damages, it is of little moment in

this case because the certified class only seeks declaratory and injunctive relief.12

        Defendants’ objection that Plaintiffs have not as yet demonstrated that a

named class representative possesses individual or associational standing to bring

each of the class’s subclaims is of greater moment. But although we agree that at

least one named representative must have standing to bring each class subclaim,

see infra Part III, this argument should have been raised squarely with the district

court rather than for the first time in a Rule 23(f) petition.13 Outside the Rule 23(f)

context, issues of standing are normally not available for review on interlocutory

appeal. See Summit Medical Assocs. v. Pryor, 180 F.3d 1326, 1334 (11th Cir.

1999).



   12
     We agree with Defendants that the class certification order does not offer a precise definition
of what it means to be “eligible” for HCBW services. However, whether the term includes those
who have applied for HCBW services or rather all people residing in Florida who meet the ICF/DD
level-of-care criteria only really affects the size of the class. Because money damages are not sought
by this class, such a definitional problem is less significant at this time.
   13
     In their motion to dismiss, Defendants did raise a standing-related issue; however, they did not
contest the individual standing of the named plaintiffs to raise their proposed class claims. Instead,
Defendants merely argued that Plaintiffs had not demonstrated that they were likely to suffer injury
at the hands of the named Defendants because the state officials named, for example, then-Governor
Lawton Chiles, lacked official responsibility over the state Medicaid program.

                                                 28
      Extensive interlocutory review of Defendants’ standing objection seems

particularly inappropriate given the circumstances of this case. First, the factual

record is not fully developed -- making resolution of individual standing claims

impossible. Second, even if Defendants’ argument were completely correct, at

worst several new named representatives would have to be added to the class or

several of the class subclaims would have to be amended or dropped. Simply put,

Defendants’ standing argument does not end the case; and given the fluid nature of

class certification rulings and the ability of the district court to alter or amend the

certified class at any point prior to a ruling on the merits, see Fed. R. Civ. P.

23(c)(1), we believe such standing challenges are best raised initially with the

district court rather than as the predicate for an appeal under Rule 23(f).

      Other Rule 23(f) factors might also weigh against interlocutory review were

this an ordinary case. We see no truly novel or fundamental issue of law raised by

the class certification decision. As discussed above, the scope and nature of this

class may be affected by matters still subject to discovery and fact development.

On the other hand, this lawsuit has tremendous importance to thousands of

developmentally-disabled persons in the State of Florida, many of whom have a

critical need for prompt delivery of the services and benefits they claim to have

been denied by the State. There is also a broader but no less compelling public


                                           29
interest in determining promptly the scope of the State’s administrative and

financial obligations under the Medicaid program with respect to such persons.

Given these considerations, as well as the fact that we have not previously

enunciated Rule 23(f) standards and the merits of this appeal have already been

briefed and oral argument heard, we proceed to address certain aspects of the class

certification ruling -- particularly with respect to the creation of subclasses and

typicality review.

                                          III.

      We review orders granting class certification for abuse of discretion. See

Kendrick v. Jefferson County Bd. of Educ., 932 F.2d 910, 914 (11th Cir. 1991)

(citing Walker v. Jim Dandy Co., 747 F.2d 1360, 1363 (11th Cir.1984)). Fed. R.

Civ. P. 23(a) requires, as a condition precedent to class certification, that four

prerequisites be met. The Rule states:

             (a) Prerequisites to a Class Action. One or more
             members of a class may sue or be sued as representative
             parties on behalf of all only if (1) the class is so
             numerous that joinder of all members is impracticable,
             (2) there are questions of law or fact common to the
             class, (3) the claims or defenses of the representative
             parties are typical of the claims or defenses of the class,
             and (4) the representative parties will fairly and
             adequately protect the interests of the class.




                                          30
Id. These four requirements commonly are referred to as the prerequisites of

numerosity, commonality, typicality, and adequacy of representation, see General

Telephone Co. of Southwest v. Falcon, 457 U.S. 147, 156, 102 S. Ct. 2364, 2370,

72 L. Ed. 2d 740 (1982); Appleyard v. Wallace, 754 F.2d 955, 958 (11th Cir.

1985), and they are designed to effectively limit class claims to those “‘fairly

encompassed’” by the named plaintiffs’ individual claims, Falcon, 457 U.S. at

156, 102 S. Ct. at 2370 (citation omitted). In this case, Defendants argue that the

certified class does not satisfy the commonality and typicality requirements

because there are several classwide legal claims for which no named plaintiff

possesses Article III standing.

      In many ways, the commonality and typicality requirements of Rule 23(a)

overlap. Both requirements focus on whether a sufficient nexus exists between the

legal claims of the named class representatives and those of individual class

members to warrant class certification. See Washington v. Brown & Williamson

Tobacco Co., 959 F.2d 1566, 1569 n.8 (11th Cir. 1992) (citing Falcon, 457 U.S. at

157 n.13, 102 S. Ct. at 2370 n.13); Appleyard, 754 F.2d at 958 (citing De La

Fuente v. Stokely-Van Camp, Inc., 713 F.2d 225 (7th Cir.1983)); see also 7 C.

Wright & A. Miller, Federal Practice and Procedure § 1764 (1972). Traditionally,

commonality refers to the group characteristics of the class as a whole and


                                          31
typicality refers to the individual characteristics of the named plaintiff in relation to

the class. See Baby Neal v. Casey, 43 F.3d 48, 56 (3rd Cir. 1994). These

requirements “serve as guideposts for determining whether under the particular

circumstances maintenance of a class action is economical and whether the named

plaintiff’s claim and the class claims are so interrelated that the interests of the

class members will be fairly and adequately protected in their absence.” Falcon,
457 U.S. at 157 n.13.14

       It should be obvious that there cannot be adequate typicality between a class

and a named representative unless the named representative has individual standing

to raise the legal claims of the class. As noted above, typicality measures whether

a sufficient nexus exists between the claims of the named representatives and those

of the class at large. Without individual standing to raise a legal claim, a named



  14
     Neither of these requirements requires that “all putative class members share identical claims.”
Baby Neal, 43 F.3d at 56. Previously, we have explained that these requirements may be satisfied
even if some factual differences exist between the claims of the named representatives and the
claims of the class at large. See Appleyard, 754 F.2d at 958 (“‘[t]he typicality requirement may be
satisfied even if there are factual distinctions between the claims of the named plaintiffs and those
of other class members’”) (quoting De La Fuente, 713 F.2d at 232). However, we do require that
the named representatives’ claims share “‘the same essential characteristics as the claims of the class
at large.’” Appleyard, 754 F.2d at 958 (quoting De La Fuente, 713 F.2d at 232) (emphasis added).
In making this determination, we have concluded that “a strong similarity of legal theories will
satisfy the typicality requirement despite substantial factual differences.” Appleyard, 754 F.2d at
958; see also Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (stating
that “a sufficient nexus is established if the claims or defenses of the class and the class
representative arise from the same event or pattern or practice and are based on the same legal
theory”).

                                                  32
representative does not have the requisite typicality to raise the same claim on

behalf of a class.

      As the Supreme Court has explained, “[w]e have repeatedly held that a class

representative must be part of the class and possess the same interest and suffer the

same injury as the class members.” Falcon, 457 U.S. at 156, 102 S. Ct. at 2370

(citing East Texas Motor Freight Sys. v. Rodriguez, 431 U.S. 395, 403, 97 S. Ct.
1891, 1896, 52 L. Ed. 2d 453 (1977)) (internal quotation marks omitted); see also

Blum v. Yaretsky, 457 U.S. 991, 999, 102 S. Ct. 2777, 2783, 73 L. Ed. 2d 534

(1982) (explaining that “[i]t is not enough that the conduct of which the plaintiff

complains will injure someone. The complaining party must also show that he is

within the class of persons who will be concretely affected. Nor does a plaintiff

who has been subject to injurious conduct of one kind possess by virtue of that

injury the necessary stake in litigating conduct of another kind, although similar, to

which he has not been subject.”). This rule makes especially good sense when we

consider that one of the core purposes of conducting typicality review is to ensure

that “the named plaintiffs have incentives that align with those of absent class

members so as to assure that the absentees’ interests will be fairly represented.”

Baby Neal, 43 F.3d at 57; see also 1 Newberg & Conte, Newberg on Class Actions,

§ 3.13 (3d ed. 1992).


                                         33
      Thus, it is well-settled that prior to the certification of a class, and

technically speaking before undertaking any formal typicality or commonality

review, the district court must determine that at least one named class

representative has Article III standing to raise each class subclaim. “[A]ny analysis

of class certification must begin with the issue of standing.” Griffin v. Dugger,

823 F.2d 1476, 1482 (11th Cir. 1987); see also Brown v. Sibley, 650 F.2d 760, 771

(5th Cir. Unit A, July 1981) (stating that the “constitutional threshold [of standing]

must be met before any consideration of the typicality of claims or commonality of

issues required for procedural reasons by Fed. R. Civ. P. 23”). “Only after the

court determines the issues for which the named plaintiffs have standing should it

address the question whether the named plaintiffs have representative capacity, as

defined by Rule 23(a), to assert the rights of others.” Griffin, 823 F.2d at 1482. It

is not enough that a named plaintiff can establish a case or controversy between

himself and the defendant by virtue of having standing as to one of many claims he

wishes to assert. Rather, “each claim must be analyzed separately, and a claim

cannot be asserted on behalf of a class unless at least one named plaintiff has

suffered the injury that gives rise to that claim.” Id. at 1483.

      In this case, Defendants offer a very narrow argument. As discussed earlier,

they do not contend that a HCBW class should not be certified -- in fact they


                                           34
propose two HCBW classes that they believe warrant certification. Defendants

likewise do not argue that none of the named plaintiffs has standing to bring any

HCBW class claims -- rather, in their briefs and at oral argument, Defendants

concede that two named plaintiffs, Daniel Lavin and Daniel Shell, do have

individual standing to bring three of the ten identified class claims.15 Defendants

merely assert that prior to class certification Plaintiffs made no showing that any

named plaintiff had individual standing to bring the other seven identified class

claims. See supra, Part I.

        Having studied the record, it is clear that there are a number of individual

standing challenges that cannot be resolved adequately on appeal. For example,

Defendants contend that a number of the named plaintiffs have not demonstrated

that they are eligible for HCBW services. As best we can tell from the record

before us, an HCBW applicant is considered eligible by Defendants if she (1) is a


   15
      Specifically, Defendants admit that Lavin and Shell are appropriate class representatives for
the following three claims:

               1. Failure to provide notice and opportunity for a hearing of the
               denial, reduction, or termination of waiver benefits in violation of the
               Due Process Clause.

               2. Failure to provide adequate and appropriate waiver services in
               violation of 42 U.S.C. § 1396n.

               3. Failure to provide waiver services with reasonable promptness in
               violation of 42 U.S.C. 1396a.

                                                 35
client of developmental services, (2) meets the level-of-care criteria for admission

to an ICF/DD, and (3) elects waiver services in lieu of institutionalized care at an

ICF/DD. This inquiry is necessarily fact-specific and requires factual proffers,

through affidavits and other evidentiary documents, that have not been developed

sufficiently as of now.16 We therefore remand this case to the district court and

direct it to ensure that at least one named representative of each class or subclass

has standing for each proffered class or subclass claim.

        We observe as well that the class, as presently defined, appears to be

composed of too many subgroups with disparate legal claims to warrant

certification. As it now stands, the class consists of “all persons with

developmental disabilities who are presently receiving Home and Community-

Based Waiver Services or who are eligible to receive Home and Community-Based

Waiver Services, or who would receive or be eligible for Home and Community-




   16
     To highlight the fluid and undeveloped state of the record, we note that Plaintiffs recently have
filed a motion with our court, well after oral argument was heard, to supplement the record with
unauthenticated documents not previously reviewed by the district court. These documents
allegedly demonstrate that many of the named representatives, whom Defendants challenge as
lacking standing, actually have been deemed eligible by Defendants for HCBW services. Given the
late date of this submission and the fact that they have not been authenticated or reviewed by the
district court, we decline to consider these materials on appeal. We wish to emphasize, however,
that the district court should consider the admissibility of this new evidence on remand --
particularly as it impacts the standing inquiry.

                                                 36
Based Waiver Services in the future.” The overbreadth of this class is made plain

by a brief consideration of the class’s subclaims.

      While the class ostensibly is comprised of developmentally-disabled persons

who meet Medicaid eligibility requirements for ICF/DD care, there are sharp

differences amongst class subgroups in the type of conduct challenged and the type

of injury suffered. Broadly speaking, Plaintiffs allege both substantive and

procedural injuries: first, they allege that Defendants provided inadequate and

inappropriate HCBW services or denied outright HCBW services to eligible

persons who meet the ICF/DD level-of-care requirements due to funding rather

than medical necessity concerns; second, they allege that Defendants failed to

provide HCBW services with reasonable promptness to eligible individuals; and

finally, they allege that Defendants unlawfully failed to provide HCBW applicants

with the requisite procedural safeguards including reasonably prompt claims

decisions and notice of an applicant’s right to appeal a claims denial.

      We believe these alleged injuries may be better addressed through several

subclasses rather than one large class. It appears that there are three general

subclasses of HCBW applicants whose interests are affected by this suit. First,

there are those individuals who have applied for HCBW services and been

approved by Defendants for HCBW services, but who challenge their approved


                                          37
services as inadequate, inappropriate, or untimely provided (in the case of those

applicants who are approved for a waiver but are placed on indefinite waiting lists).

Second, there are those persons who have applied for HCBW services but who

have been denied such services without notice and opportunity for hearing.

Finally, there are those individuals who have applied for HCBW services and still

await an adjudication of their HCBW applications.

       While the alleged injuries of these subclasses may overlap to some degree,

there are obvious and important differences, for example, between the injury claim

of an applicant who already has been approved but has not received HCBW

services, and an applicant who has been ruled ineligible or who still awaits an

eligibility ruling for HCBW services. Notably, each group targets a different “bad

act” of Defendants whether it be a failure to provide approved services in a

reasonably prompt manner, a claims denial, or a failure to adjudicate a claims

application in a reasonably prompt manner. Because these injury claims target

different defendant conduct, the type of proof required for each claim necessarily

will differ.

       In addition, proof of these alleged injuries also requires a threshold showing

of eligibility for HCBW services. As noted above, it appears that an HCBW

applicant is considered eligible by Defendants if she (1) is a client of


                                          38
developmental services, (2) meets the level-of-care- criteria for admission to an

ICF/DD, and (3) elects waiver services in lieu of institutionalized care at an

ICF/DD. Not all members of the certified class have been ruled eligible for

HCBW services by Defendants, however. While some class members have been

adjudged eligible, other class members still await an eligibility determination. One

advantage then of dividing the existing class into subclasses reflecting class

members’ HCBW applicant status is that each member of a subclass will occupy a

similar eligibility status -- that is, either approved, denied, or pending adjudication.

      For these reasons, it may be prudent to certify three HCBW subclasses, on

the basis of HCBW applicant status. One possible approach would be the

following three subclasses:

             Class One. All persons with developmental disabilities
             who have applied for services which are compensable
             under the Florida Home and Community Based Waiver
             and who have been determined to be eligible for services
             but who have not received them with reasonable
             promptness or have received inadequate or inappropriate
             services.

             Class Two. All persons with developmental disabilities
             who have applied for services compensable under the
             Florida Home and Community Based Waiver but who
             have been adjudged ineligible and/or denied services
             without notice and opportunity for hearing.

             Class Three. All persons with developmental disabilities
             who have applied for services compensable under the

                                           39
               Florida Home and Community Based Waiver and have
               not received a reasonably prompt claims determination.

       All that said, given the slenderness of the factual record before us, we must

leave the ultimate decision as to what kinds of appropriate subclasses to create to

the sound discretion of the district court. We also note that Plaintiffs’ suit contains

several additional fact-specific claims which, after further factual inquiry, may be

better litigated through additional subclasses rather than through subclasses based

simply on HCBW applicant status. For example, Plaintiffs’ suit now includes a

claim that Medicaid-eligible, developmentally-disabled children under the age of

21 have been denied EPSDT services by Defendants. A separate EPSDT subclass

may be appropriate if after further factual development it becomes clear that

Defendants’ alleged EPSDT policy is sufficiently different from its HCBW policy.

In fashioning appropriate subclasses, the district court also should be careful not to

certify subclasses overlapping with certified classes in other related ICF/DD

litigation now pending.17


  17
      There are four other related ICF/DD cases in various stages before the district court. The most
similar of these cases is Murray v. Bock, District Court No. 98-1066-CIV- FERGUSON, Appeal No.
99-10789. On March 10, 1999, the district court entered a Memorandum Order stating that a class
certification order would be entered and that the order would certify a class of “all developmentally
disabled individuals participating in the Home and Community-Based Waiver who are not receiving
or who have not received some services under the Waiver for which they are eligible.” The district
court has not yet entered a class certification order. Obviously, this proposed class would overlap
with the subclasses we have outlined above.


                                                 40
       In short, having accepted the Defendants’ petition for appeal under Rule

23(f), we agree with the Defendants that the single class certified by the district

court does not comply with the requirements of Rule 23(a). Plaintiffs have not

demonstrated that the claims of the named class representatives possess the

requisite typicality with the claims of the class at large, or that the named class




        We believe the other three cases involve distinct ICF/DD claims. In Does v. Chiles, District
Court No. 92-589-CIV-FERGUSON, Appeal Nos. 96-5144 and 99-14590, Plaintiffs have moved
for certification of a class of “all developmentally disabled individuals in the State of Florida who
are entitled to Intermediate Care Facilities for the Mentally Retarded (“ICF/MR”) placement but
have not received a placement with reasonable promptness.” The magistrate judge has
recommended certification of this class but the district court has not yet entered its order.

         In Cramer v. Bush, District Court No. 96-6619-CIV-FERGUSON, Appeal No. 98-5876, the
district court on March 25, 1998 certified a class of “all individuals who are Medicaid recipients
who resided in private ICF/DDs in Florida as of June 30, 1997, and/or who currently reside in
private ICF/DDs.”

         Finally, in Brown v. Bush, District Court No. 98-673-CIV-FERGUSON, Appeal No.
99-11544, the district court on March 31, 1999 certified a class of “all individuals who on or after
January 1, 1998 have resided, are residing or will reside at the DSIs, including all persons who have
been transferred from DSIs to other settings, such as intermediate care facilities, group homes or
skilled nursing facilities but remain defendants’ responsibility, and all persons at risk of being sent
to DSIs.” On appeal, we vacated the district court’s order and remanded with instructions that the
district court certify the following class:

               All individuals with developmental disabilities who were residing in
               a Florida DSI as of March 25, 1998, and/or are currently residing in
               a Florida DSI, who are Medicaid eligible and presently receiving
               Medicaid benefits, who have properly and formally requested a
               community-based placement, and who have been recommended by
               a State-qualified treatment . . . team for a less restrictive placement
               that would be medically and otherwise appropriate, given each
               individual’s particular needs and circumstances.



                                                  41
representatives possess standing to raise all of the class’s claims. On remand, the

district court must ensure that at least one of the named class representatives

possesses the requisite individual or associational standing to bring each of the

class’s legal claims. Moreover, the wisest course may be to divide this single class

into subclasses according to class members’ HCBW application status provided

that a named representative possesses individual or associational standing for each

proffered subclaim. We therefore vacate the class certification order and remand

for further proceedings not inconsistent with this opinion.

      VACATED AND REMANDED.




                                          42